Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not wholly persuasive. 
Regarding applicant’s arguments that none of the references teach that the “heating step is performed while a water level of the wash water is lower than a lowest end of the drum” or the particular water levels described in claims 2 and 3: Sieding et al. does not explicitly teach that the heating step is performed while a water level of the wash water is lower than a lowest end of the drum. Steffens et al. teaches a method of controlling a laundry apparatus (see abstract) and that a water supply valve 9 may be utilized in order to control the water supply into the washing machine and that the level of wash water in the tub 1 at which the heating step is conducted may be chosen based on the desired temperature of the wash water and drum (see paragraphs [0012], [0025], [0036]-[0039], and figure 1). Since both Sieding et al. and Steffens et al. teach laundry systems and methods of operating therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a water supply valve may be included in the system by Sieding et al. so as to allow for the control of the water supplied into the washing machine; and the level of the wash water at which the heating step is conducted may be chosen so as to optimize the water temperature for the particular application, as shown to be known and conventional by Steffens et al. Steffens et al. teaches in paragraph [0036] that the level of wash water in the tub 1, which is disposed outside of the drum 2, is a process parameter that may be chosen so as to optimize the heating process and associated water temperature. Furthermore, it has been determined that where the general 
Regarding applicant’s arguments that none of the references teach that the heating step “comprises heating the drum, the wash water, and laundry by driving the drum, the circulation pump, and the induction heating module”: Sieding et al. teaches in paragraphs [0061]-[0067] that the heating step comprises heating the drum 110, the wash water, and laundry by driving the drum 110, the circulation pump 130, and the induction heating module 120. Sieding et al. teaches that the drum 110 is rotated, the circulation pump operated (see flooding) while heating is performed via induction heating module 120. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sieding et al. (EP3246451A1) in view of Steffens et al. (DE102009026646A1).
Regarding claims 1-3, Sieding et al. teaches a method of controlling a laundry apparatus (see abstract) comprising: supplying, in a water supply step, wash water into a tub 140 of the laundry apparatus; circulating, in a fabric soaking step that occurs after termination of the water supply step, the wash water by operating a circulation pump 130 and driving a drum 110 of the laundry apparatus; heating, in a heating step that occurs after termination of the fabric soaking step, the drum 110 by driving an induction heating module 120 of the laundry apparatus; and washing, in a main washing step that occurs after termination of the heating step, by driving the drum 110, wherein the induction heating module 120 is located on the tub 140 and configured to heat the 
Regarding claim 4, Sieding et al. and Steffens et al. together teach the limitations of claim 1. Sieding et al. teaches in [(0054]-[0057], [0061]-[0066] that the drum 110, the circulation pump 130 and the induction heating module 120 may be simultaneously driven.
Regarding claim 5, Sieding et al. and Steffens et al. together teach the limitations of claim 4. Sieding et al. teaches in paragraphs [0056]-[0067] that the washing machine may be operated 
Regarding claims 6 and 7, Sieding et al. and Steffens et al. together teach the limitations of claim 1. Sieding et al. does not explicitly teach the operating rates of claims 6 and 7. Sieding et al. teaches in paragraph [0013] that the required operational output of the various instruments of the washing machine may depend on the characteristics of the load. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the operating rates of the drum 110 and circulation pump 130 in the heating step may be determined so as to optimize the washing effect for the particular load that is being washed.
Regarding claims 8-13, Sieding et al. and Steffens et al. together teach the limitations of claim 1. Sieding et al. in paragraphs [0051]-[0056], [0063]-[0066] teaches that the heating step may comprise tumbling driving (see soaking/saturating) and filtration driving (see higher speed rotations for liquid expulsion) (reads on claim 8), whereby the absolute and relative amounts of time required for each portion may depend on the characteristics of the load, and each portion may be repeated as needed in order to allow for the desired washing effect (reads on claims 10-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the absolute and relative amounts of time of each portion may be determined so as to optimize the washing effect for the particular load that is being washed. 
Regarding claims 14-15, 17-19, Sieding et al. and Steffens et al. together teach the limitations of claim 1. Sieding et al. in paragraphs [0051]-[0066] and [0073] that the turn on/off timings of the drum 110, the circulation pump 130 and the induction heating module 120 may be varied and chosen based on the particular characteristics of the load. Therefore, it would have been .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Sieding et al. (EP3246451A1). Sieding et al. fails to teach/disclose all of the limitations of claim 16. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711